Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-20 are the dependent claims under consideration in this Office Action.
COMMENTS
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  the independent claim defines a cloth spreading apparatus including a pair of feeding chucks and at least one spreading chuck.  The chucks are provided for grasping corners of the cloth.  A pair of feeding chucks are provided at a feeding position and the spreading chuck directly or indirectly receives the cloth from the feeding chucks and spreads the cloth by separating the adjacent corners from each other.  The moving device for moving the feeding chucks includes a separate moving trajectory for each chuck and moves each chuck independently from the other from the feeding position to the delivery position. The dependent claims further limit the structure and movements of the elements of the independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Pertinent Citations
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robin et al. illustrate feeding chucks for feeding one corner and another adjacent corner to at least one spreading chuck after draping the cloth and ascertaining a lowermost corner. The chucks at times moving by gravity independently to each other. Ueda et al. ‘282 illustrates feeding a cloth which is held at a corner and at an arbitrary point in a quadrant and feeding this to spreading chucks which calculate two adjacent corners and are spread by such chucks.  The chucks at times moving independently relative to one another due to gravity.  Ueda et al. ‘505. Illustrate rails for moving chucks where the chucks are at times moved with each other and at times distanced from each other.  McCabe illustrates an apparatus for feeding flatwork including adjustably movable belts or chucks.  Muessig et al. illustrate using adjustable chucks for aligning the edge of a cloth using corner chucks.  Nielsen illustrate a feeding conveyor including pivoting or adjustable guides.  
INQUIRIES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732